United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10480
                        Conference Calendar


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

RODOLFO FORTANELLI,
                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                   USDC No. 3:03-CR-00005-ALL-G
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Rodolfo Fortanelli on direct appeal has filed a motion to

withdraw and a brief pursuant to Anders v. California, 386 U.S.
738, 744 (1967).   Fortanelli has not filed a response.     Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.